 In the Matter of WGAL, INCORPORATEDandASSOCIATED BROADCASTTECHNICIANS UNIT, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERSIn the Matter of YORK BROADCASTING COMPANYandASSOCIATED BROAD-CAST TECHNICIANS UNIT, INTERNATIONAL BROTHERHOOD OF ELECTRI-CAL WORKERSIn the Matter of DELAWARE BROADCASTING COMPANYandASSOCIATEDBROADCAST TECHNICIANS UNIT, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERSIn the Matter of WDEL, INCORPORATEDandASSOCIATED BROADCASTTECHNICIANS UNIT, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERSCases Nos. R-1992 to R-1995, inclusive.-Decided September 23, 1940Jurisdiction:radio broadcasting industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union; election necessary.Unit Appropriate for Collective BargainingWhile the organization and operation of the business of seven interlockingcorporations, engaged in operating radio stations, was such that either asingle unit comprising all transmitter operators employed by said corpora-tions or separate units limited in each case to the operators employed by asingle corporation could be considered appropriate, the Board found, in theabsence of a history of bargaining, and in view of the limited extent of theunion's organization, and at its request, that separate units were appro-priate, subject, however, to subsequent revision in accordance with changesin the state of organization among the employees concerned.Mr. Lawson Wimberly,of Washington, D. C., for the Union.,W2ndolpheCMueller, by Mr. Paul A. Mueller,of Lancaster, Pa., forthe Companies.Mr. Gilbert V. Rosenberg;of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn March 8, 1940, Associated Broadcast Technicians Unit, Inter-national Brotherhood of Electrical Workers, herein called the Union,27 N. L. R. B., No. 84.389 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled with the Regional Director for the Fourth Region (Philadel-phia,Pennsylvania) three petitions alleging, respectively, that aquestion affecting commerce had arisen concerning the representationof employees of Associated Broadcasters, Incorporated, Easton,Pennsylvania,- herein calledWEST; WGAL, Incorporated, Lan-caster, Pennsylvania, =herein calledWGAL; and York BroadcastingCompany, York, Pennsylvania, herein called WORK,, and requesting,in each case, an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On May 6, 1940, the Union filedsimilar petitions with reference to employees of Delaware Broad-casting Company and of WDEL, Incorporated, both of Wilmington,Delaware, herein called WILM and WDEL, respectively.On June 18, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section- 9 (c) of the Act andArticle III, Sections 3 and 10 (c) (2), of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation in each case and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice,and further ordered that the above-entitled cases be consolidated forthe purposes of hearing.On June 28, 1940, the Regional Director issued a notice of con-solidated hearing, copies of which were duly served upon all theparties.On August 5, 1940, the Board ordered that the 'case in-volving WEST be severed from the other cases and granted the requestof the Union to withdraw its petition.The employers named in theremaining four petitions are herein collectively called the Companies.Pursuant to the notice, a hearing was held at Lancaster,. Pennsyl-vania, on August 12, 1940, before Geoffrey J. Cunniff, the Trial Ex-aminer duly designated by the Board. The Companies and theUnion were represented by counsel or by representative and-partici-pated in the hearing.Full opportunity to be heard,-to examine and'cross-examine witnesses, and to introduce evidence bearing upon theissues wa's afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objections-tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial, errors were com-mitted.The rulings are hereby affirmed.'Upon the request of the Companies, oral argument was scheduledto be heard before the Board at Washington, D. C., on August 29,1On August 31, 1940, a stipulation between the Companies and the Union was filed withthe Board, wherein the parties agreed to certain corrections in the record of testimonyadduced at the hearing.The Board hereby approves this stipulation. WGAL, INCORPORATE-D391'1940.Having been notified by the Companies and the. Union thatthey ,did not intend to appear at the hearing set for oral argument,the Board canceled the -aid hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIES 2WGAL;Incorporated,aPennsylvania corporation,owns andoperates stationWGALat Lancaster,Pennsylvania.-This stationoperates with a power of 250 watts on 1500 kilocycles and is on theair approximately 118 hoursa week.WGALreceives by wire andbroadcasts approximately 45 per cent of the programs given by TheMutual Broadcasting System and the National Broadcasting Com-pany, substantially all of whose programs originate outside the Stateof Pennsylvania.YorkBroadcasting Company, a Pennsylvania corporation, ownsand operates stationWORK'atYork, Pennsylvania.This stationoperates with a power of 1 kilowatt on 1320 kilocycles and is on theair approximately 118 hours a week.WORK receives by wire andbroadcasts approximately 68 per cent of the programs given by TheMutual Broadcasting System and the National Broadcasting Coin-pany, substantially all of whose programs originate outside the Stateof Pennsylvania.Delaware Broadcasting Company, a Delaware corporation, ownsand operates station WILM at Wilmington,Delaware.This stationoperates with a power of 250 watts on 1420 kilocycles and is on theair approximately 104 hours a week.WILM receives by wire andbroadcasts approximately 65 per cent of the programsgiven by TheMutual Broadcasting System, substantially all of whose programs,originate outside the State of Delaware.WDEL,Incorporated,a Delaware corporation,owns and operatesstationWDEL at Wilmington,Delaware.This station operates witha power of 1000 wattsby day and250 watts by night on 1120 kilo-cycles.It is on the air approximately 124 hours a week.WDELreceives by wire and broadcasts approximately 50 per cent of theprograms given by the National Broadcasting Company, substan-tially all of whose programs originate outside the State of'Delaware.Each of these stations is licensedby theFederal CommunicationsCommission.2 The findings herein made are based on a stipulation between counsel for the Board andfor the Companies.. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Companies and three other corporations which operate indi-vidual radio stations, respectively, at Easton, Harrisburg,and Hazle-ton, Pennsylvania, have coordinated their business activities throughan unincorporated association known as theMasonDixon RadioGroup, having its principal office at Lancaster, Pennsylvania.Whilethis latter organization is not directly concerned with the 'physicalbroadcasting operations of these seven corporations, it transacts allbusinessmatters relating to the broadcasting business for and onbehalf of its seven constituent corporations, and is supported finan-cially by them.The stockholders, directors, and officers, except the president ofeach of the seven corporations are the same individuals.The presi-dent of each corporation is the manager of the broadcasting stationwhich it owns.Each corporation has its own bank account fromwhich its employees are paid by vouchers drawn by the Mason DixonRadio Group.At times these seven stations, which are linked by leased wire,-operate as an integrated group.Programs given by chain broadcast-ing networks are received by one of the stations and either trans-mitted by it to others in the group for simultaneous broadcast, orswitched, according to prearranged schedules, for broadcast by othersin the group.II. THE ORGANIZATION INVOLVED,Associated Broadcast Technicians Unit is a labor organizationcomposed of numerous locals, which are chartered by- InternationalBrotherhood of ElectricalWorkers and are, through it, affiliatedwith the American Federation of Labor. Its membership is re-stricted exclusively to radio transmitter operators.Local No. 1184of this organization was chartered in the first part of 1940 at Wil-mington, Delaware. It admits to membership transmitter operatorsemployed ,within a certain radius of Wilmington, including thoseemployed by the Companies.III.THE QUESTIONCONCERNINGREPRESENTATIONIn the first part of March 1940, the Union requested of each oftle Companies recognition as the exclusive representative of thetransmitter operators employed by it.The Companies have refusedtoy accord this recognition to the Union unless the Board determinesthe appropriate unit.3It appears from the Trial Examiner's examination at the hearingof union membership cards that the Union represents a substantial3These findings are based in part on a stipulationbetween theUnion and the Companies. WGAL, INCORPORATED393,number of employees in the units hereinafter found to ba appro-priate'We find that a question affecting commerce has arisen concerningthe representation of employees of each of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find as to each of the Companies that the question concerningrepresentation which has arisen, occurring in connection with theoperations of that Company described in Section I above, has a close,intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tends to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Companies stipulated that transmitter op-erators, separate from other employees, constitute an appropriateunit.They differ, however, as to the scope of the unit.The Unioncontends that the transmitter operators employed by each of theCompanies, respectively, constitute a separate unit; while the Com-panies contend that all transmitter operators employed by the sevencorporations in the Mason Dixon Radio Group constitute a singleappropriate unit.In support of their contention the Companies point to the commonownership of stock of the seven companies, their unified and co-ordinated business operations, their interdependent relations in re-ceiving and broadcasting chain network programs, and the super-vision of all transmitter operators employed by each of the sevencorporations by a technical director employed by the Mason DixonRadio Group.In support of the Union's contention, the record shows that eachof the Companies is a separate corporate entity, maintaining its in-dividual station ; that each has a separate bank account from whichits operating expenses, including salaries of its employees, are paid ;that the technical director of the Mason Dixon Radio Group haspower only to recommend in regard to hire and discharge of trans-4 The result of the Trial Examiner's examination may be summarized as follows :Number of transmitteroperators on pay rollNumber ofcardson which the namessigned thereto appear tobe theoriginal sig-natures of transmitter operators on thepay roll -WGAL44WORK3,2WILM32WDEL22 394DECISIONSOF NATIONALLABOR RELATIONS BOARD `mitter operators of the respective Companies, ultimate power in thisrespect resting in the management and ownership of the individualstations; and that transmitter operators employed by the respectiveCompanies are not shifted from one station to another.There has been no history of collective bargaining on either anindividual or multiple-unit basis.At the time of the hearing, theextent of the Union's organization was limited substantially to trans-mitter operators of the four Companies involved herein.The organization of the business of the corporations comprisingthe Mason Dixon Radio Group is such that either a unit comprisingall the transmitter operators in the group or separate units limitedin each case to operators employed by a single member thereof couldbe appropriate for the purposes of collective bargaining.Underthese circumstancesand in view of the absence of any bargaininghistory on either basis, the fact that substantial employee self -organ-ization has not extended beyond the employees of the four Companieshere involved, and the request of the only labor organization in-volved for, separate station units, we shall designate the transmitteroperators employed, respectively, byWGAL, WORK, WILM, andWDEL at their respective stations as separate appropriate units.Such a determination is subject to revision in accordance with changesin the state of self-organization of the employees concerned.,'We accordingly find that the transmitter operators' employed, re-spectively, byWGAL, WORK, WILM; and WDEL at their re-spective stations constitute, in the case of each Company, a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of each Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.-VI. THE DETERMINATION OF REPRESENTATIVESWe find that the -questions which have arisen concerning the repre-sentation of employees of the Companies can best be resolved byseparate elections.Accordingly we shall order that separate electionsbe held among the transmitter, operators employed, respectively, byeach of the Companies.Eligibility to vote will be determined byreference to the pay-roll period last preceding the date of thisDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :6Mattero f Burton-Dixie CorporationandMattress, Spring 1 Bedding Workers Local 185of Upholsterers International Union of North America,Affiliatedwith the A.F.L.,21N L. R. B.,289;Matter of Frigidaire Division of General Motors Corp.andMetal FinishersLocal.f$836,International Association of Machinists(A 'F. L ),19 N.L R B 957. WG.AIs, rNC'ORPORMPEDCONCLUSIONS OF LAW3951.Questions affecting commerce have arisen concerning the repre-sentation of employees of WGAL,Incorporated,Lancaster, Penn-sylvania,York Broadcasting Company, York, Pennsylvania, Dela-ware Broadcasting Company, Wilmington,Delaware,andWDEL,Incorporated,Wilmington,Delaware,respectively,within the mean-ing of Section 9 (c) and Sections 2 (6) and(7) of the NationalLabor Relations Act.2.All transmitter operators employed byWGAL,Incorporated,York Broadcasting Company, Delaware Broadcasting Company, andWDEL,Incorporated,respectively,at radio stations WGAL, WORK,WILM,and WDEL constitute in the case of each Company a unitappropriate, for the purposes of collective bargaining,within themeaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to. Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby.DIRECTED that, as part of the investigation authorized by the Boardto ascertain representation for the purposes of collective bargainingwith the Companies herein, separate elections by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among thetransmitter operators who were employed, respectively, by WGAL,Incorporated, Lancaster, Pennsylvania, York Broadcasting Company,York, Pennsylvania, Delaware Broadcasting Company, Wilmington,Delaware, and WDEL, Incorporated, Wilmington, Delaware, duringthe pay-roll period last preceding the date of this Direction, in-cluding those transmitter operators who did not work during suchpay-roll period,because they were ill or on vacation and those whowere then or have since been temporarily laid off, but excludingany transmitter operators who have since quit or been discharged forcause,' to determine whether or not they desire to be represented byAssociated Broadcast Technicians Unit, International Brotherhoodof ElectricalWorkers, for the purposes of collective bargaining.